Citation Nr: 1451269	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-20 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for mechanical low back pain with questionable spondylolysis and arthropathy at L5, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In May 2013, the Veteran testified at a Board hearing via videoconference.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.  At the hearing, the Veteran withdrew from appeal a claim of entitlement to a higher rating for right shoulder tendonitis.


FINDING OF FACT

The Veteran's low back disability is manifested by flare-ups that cause disability tantamount to limitation of forward flexion of the thoracolumbar spine to 30 degrees; ankylosis has not been shown.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a pre-adjudication letter dated in December 2010, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for his low back disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  He was notified of the disability rating and effective date elements of his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, a claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The December 2010 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the December 2010 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letters stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.  

The December 2010 letter also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, he was afforded two VA examinations to assess the severity of his service-connected disability on appeal.  The findings from those examinations are sufficient to apply the relevant rating criteria.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2014).

Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's low back disability has been rated under Diagnostic Code 5237.  Under that diagnostic code, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  Lastly, a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine. Id.

For VA compensation purposes, normal thoracolumbar spine forward flexion is to 90 degrees, extension is to 30 degrees, left and right lateral flexion are to 30 degrees, and left and right lateral rotation are to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 Note (2); 38 C.F.R. § 4.71a, Plate V (2014).  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 Note (2).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

A November 2010 VA treatment record (Virtual VA) notes that the Veteran experienced a flare-up that lasted for four days.  The Veteran was bedridden as he experienced severe pain and stiffness.  It was reported that the Veteran exhibited full range of motion with tenderness and stiffness on extension of the back.

The Veteran was afforded a VA examination in January 2011.  The Veteran reported back pain and stiffness and rated his pain as seven out of ten.  The examiner noted that the Veteran experiences flare-ups that cause limitation of motion and prohibit the Veteran from performing daily activities without assistance.  The Veteran displayed flexion to 90 degrees without pain and extension to 30 degrees without pain.  Upon repetitive use testing, there was no additional reduced range of motion due to pain or fatigue.  The Veteran explained to the examiner that he experiences decreased range of motion during flare-ups, which make it difficult for the Veteran to move around to perform basic activities of daily living.  He stated that he is unable to do chores, go shopping or exercise during flare-ups.

A May 2011 VA treatment record (Virtual VA) notes a sore back.

A November 2011 VA treatment record (Virtual VA) notes flare-ups occurring twice per month, which last about seven days.  

A February 2012 VA treatment record (Virtual VA) notes flare-ups with sciatic symptoms.

The Veteran was afforded a VA examination in August 2012.  There, he reported constant back pain, which is exacerbated by stating for one minute, sitting for five minutes, or lifting ten to fifteen pounds.  He also experiences intermittent stiffness.  The Veteran wears a back brace at work.  He reported that flare-ups of his back disability cause him to miss work.  The Veteran displayed flexion to 50 degrees, where there was evidence of painful motion.  He also displayed extension to 20 degrees, where there was evidence of painful motion.  Upon repetitive use testing, no reduction in range of motion was noted for either flexion or extension.  The examiner noted pain on movement during repetitive use testing.  Muscle strength was normal and muscle atrophy was not present.  Likewise, the examiner stated that the Veteran does not experience radiculopathy or any other radicular pain.  No neurologic abnormalities were noted.  The examiner noted that the Veteran does not experience intervertebral disc syndrome.  Arthritis was present in x-rays.  The examiner explained that the Veteran's inability to stand or sit for extended periods of time does have an impact on his employment, as does his inability to lift heavier items.  

At his May 2013 Board hearing, the Veteran testified about his low back disability.  The Veteran explained that he misses several days from work as a letter carrier each month due to his low back disability.  He stated that he continues to wear a back brace and receives therapy for his back.  The Veteran testified that he continues to experience flare-ups, but given the length of time that it takes for him to get a medical appointment, his flare-up subsides without treatment.  He reported using pain medication to cope with his back pain.  He reported experiencing pain while carrying mail.  He explained that he uses all of his sick leave each year in order to rest his back.  

Resolving reasonable doubt in favor of the Veteran, the Board concludes that a 40 percent rating is warranted for his low back disability.  The Veteran has not displayed extension of the thoracolumbar spine limited to 30 degrees at any point during the period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).   Likewise, there is no evidence of any ankylosis whatsoever.  See id.  Nonetheless, the Board has considered the standards enunciated in DeLuca, 8 Vet. App. at 204-7.  To that end, the Veteran has complained of flare-ups throughout the appeal period.  He has likewise explained that during periods of flare-ups, he experiences significantly diminished range of motion.  The Veteran has explained that because he has difficulty obtaining a prompt medical appointment during a flare-up, his aggravated symptomatology generally subsides by the time he receives treatment.  This warrants the conclusion that no range-of-motion testing reflects any limitation caused during a period of a flare-up.  To that end, both VA examiners acknowledged that the Veteran experiences flare-ups, but did not explain the extent to which flare-ups limit the Veteran's range of motion.  Nonetheless, the Board finds it reasonable to conclude that flare-ups cause disabling manifestations that equate to limited flexion of the thoracolumbar spine to 30 degrees, the criteria for a 40 percent rating under Diagnostic Code 5237, and the highest rating under that diagnostic code for limitation of motion of the lumbar spine.  The Veteran has testified, quite credibly, that during periods of flare-ups he is left debilitated and unable to move much.  Moreover, during his most recent VA examination, flexion was limited to 50 degrees during a period of normalcy.  Given the Veteran's competent and credible assertions that flare-ups cause heightened problems, and that the Veteran is only able to flex his thoracolumbar spine to 50 degrees when it is at its best, the Board finds it reasonable to conclude that flare-ups cause the Veteran's thoracolumbar spine extension to be tantamount to limitation to 30 degrees, especially given his competent and credible testimony concerning the problems he experiences during flare-ups.  There is no evidence, however, that the Veteran experiences ankylosis at any point, including during periods of flare-ups.  Thus, no greater than a 40 percent rating is warranted for the Veteran's low back disability.  

The above determination is based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability picture is not so exceptional that the available schedular evaluations for the service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his lumbar spine disability have been accurately reflected by the schedular criteria. Specifically, the pain he experiences, including on repetitive motion and during flare-ups as discussed above, is accounted for by the limitation-of-motion ratings. The examiners in this case specifically addressed the pain in the range-of-motion studies, and the ratings contemplate it.  38 C.F.R. §§ 4.40, 4.4.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted for any period of the claim.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  In this instance, however, the issue is not raised by the record.  While the Veteran has some difficulty lifting items and misses work when his back flares up, the Veteran continues to work as a mail carrier.  Indeed, there is no evidence that the Veteran has stopped working as a mail carrier.  Given that the Veteran continues to be employed, the Board finds that a TDIU claim has not been raised by the record under Rice.


ORDER

Entitlement to a rating of 40 percent for mechanical low back pain with questionable spondylolysis and arthropathy at L5 is granted, subject to the laws and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


